DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3, 5-19 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is Applicants arguments against the combination of Ferry, Vergnud and Dryburgh. As stated, the cabin of Ferry would have to be expanded to accommodate the extra column of wall adjacent seats that is taught by Vergnud. Changing the cabin would involve substantial structural changes to the fuselage of Vergnaud. As stated in Applicant’s remarks “modifying Ferry's cabin layout while still complying with the various safety design criteria is a far more rigorous endeavor than merely changing or scaling the overall seat sizes.” Also the extra seats adjacent the wall would need access to the aisles. From Applicants remarks “Vergnaud provides no motivation to modify Ferry in a manner similar to the features recited in the present claims, particularly since Ferry describes that each seat must be directly accessed from an aisle and not via another seat unit. See Ferry, [0151]”. Further combing prior art references to achieve the claimed limitation would involve hindsight reasoning.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642